Title: From Thomas Jefferson to William Short, 3 May 1789
From: Jefferson, Thomas
To: Short, William



Dear Sir
Paris May 3. 1789.

Yours of Apr. 28. from Bordeaux came to hand yesterday as did Mr. Rutledge’s of the 27th. (for I must still have the privilege of acknoleging both together). The incertainty you express whether you come by Nantes, and of course whether this letter (a copy of which goes there) may not get into other hands will very much shorten it. Madame de Tessé, whose constancy to you is above reproach, has reserved a ticket for you to the opening of the states general, which is ultimately fixed for the day after tomorrow. It is now evidently impossible you should be here by that time. Another circumstance concurs to give you what time you may chuse to pass at Nantes, Tours, or Orleans; which is that I have not yet received my permission to go to America, and I shall be sure to be at Paris till ten days after I receive it. Our latest letters from America are of the 16th. of March. The tickets were not yet opened for want of members, but there would be enough the next day. No doubt of the unanimous election of Genl. Washington, and of a good majority in favor of Mr. Adams. Tho I think myself very sure of receiving my permission, yet there is a possibility it may come so late as that I may prefer going in the fall. I am with the most friendly compliments to Mr. Rutledge Dear Sir Yours very affectionately,

Th: Jefferson

